Opinion issued November 6, 2018




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-18-00749-CV
                            ———————————
           CAPSTONE ASSOCIATED SERVICES, LTD., Appellant
                                        V.
          WARD CREATIVE COMMUNICATIONS, INC., Appellee



              On Appeal from the County Civil Court at Law No. 1
                            Harris County, Texas
                       Trial Court Cause No. 1074686


                          MEMORANDUM OPINION
       Appellant, Capstone Associated Services, Ltd., has filed an unopposed motion

to dismiss this appeal. See TEX. R. APP. P. 10.1(a)(5), 10.3(a)(2), 42.1(a)(1). No

other party has filed a notice of appeal and no opinion has issued. See TEX. R. APP.

P. 42.1(a)(1), (c).
      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1), 43.2(f).

                                 PER CURIAM
Panel consists of Justices Keyes, Bland, and Lloyd.




                                        2